FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

PATRICK J. MANSHARDT,                      No. 03-55683
               Plaintiff-Appellant,
                                              D.C. No.
                v.
FEDERAL JUDICIAL QUALIFICATIONS          CV-02-04484-FMC
                                              ORDER
COMMITTEE; GERALD PARSKY;
                                          WITHDRAWING
DIANNE FEINSTEIN; BARBARA BOXER,
                                             OPINION
            Defendants-Appellees.
                                      
                    Filed May 12, 2005

     Before: John T. Noonan, David R. Thompson, and
          Michael Daly Hawkins, Circuit Judges.


                          ORDER

  The previous opinion filed March 17, 2005, slip op. page
3333 and appearing at 410 F.3d 1014, is withdrawn. It may
not be cited as precedent by or to this court or any district
court of the Ninth Circuit.




                            5145
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2005 Thomson/West.